                  Case 20-10166-JTD                 Doc 516        Filed 03/27/20           Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:
                                                                 Chapter 11
    LUCKY’S MARKET PARENT COMPANY,
    LLC, et al.,1                                                Case No. 20-10166 (JTD)

                     Debtors.                                    (Jointly Administered)

                                                                 Re: Docket No. 282

                        NOTICE OF DESIGNATION OF STALKING HORSE
                            PURCHASER AS SUCCESSFUL BIDDER

             PLEASE TAKE NOTICE THAT pursuant to the Order (I) Approving Bidding

Procedures in Connection with the Sale of Certain of the Debtors’ Assets, (II) Scheduling an

Auction and a Sale Hearing, (III) Approving the Form and Manner of Notice Thereof, (IV)

Authorizing the Debtors to Enter into the Stalking Horse Agreement, (V) Approving Bid

Protections, (VI) Approving Procedures for the Assumption and Assignment of Contracts and

Leases, and (VII) Granting Related Relief (Publix Super Markets, Inc.) [Docket No. 282] entered

by the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) on

February 26, 2020 (the “Bidding Procedures Order”):2 (i) the Bid Deadline was March 23, 2020,

at 4:00 p.m. (ET); (ii) in the event of more than one Qualified Bids, an Auction would be conducted




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are
Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers Market Holding Company, LLC (5480), Lucky’s Market
Operating Company, LLC (7064), LFM Stores LLC (3114), Lucky’s Farmers Market, LP (0828), Lucky’s Farmers Market
Resource Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607), Lucky’s Market GP 2, LLC (9335), Lucky’s
Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789), Lucky’s Farmers Market of Billings, LLC (8088), Lucky’s
Farmers Markets of Columbus, LLC (3379), Lucky’s Farmers Market of Rock Hill, LLC (3386), LFM Jackson, LLC (8300),
Lucky’s Farmers Market of Ann Arbor, LLC (4067), Lucky’s Market of Gainesville, LLC (7877), Lucky’s Market of Bloomington,
LLC (3944), Lucky’s Market of Plantation, LLC (4356), Lucky’s Market of Savannah, GA, LLC (1097), Lucky’s Market of
Traverse, City, LLC (2033), Lucky’s Market of Naples, FL, LLC (8700), Sinoc, Inc. (0723), Lucky’s Farmers Market of Ellisville,
LLC (2875), and Lucky’s Market of Lexington, KY, LLC (3446).
2
 Capitalized terms used but not otherwise defined shall have the meanings ascribed to them in the Bidding Procedures
Order.


72903060.1
              Case 20-10166-JTD        Doc 516     Filed 03/27/20    Page 2 of 3




on March 26, 2020, at 10:00 a.m. (ET); and (iii) in the event that the Debtors did not receive at

least one additional Qualified Bid, no Auction would be conducted.

         PLEASE TAKE FURTHER NOTICE that the Bidding Procedures Order designated

Publix Super Markets, Inc., as the Stalking Horse Purchaser for the Assets. Under the Bidding

Procedures Order, the Stalking Horse Bid is considered a Qualified Bid.

         PLEASE TAKE FURTHER NOTICE that the Debtors did not receive any competing

bids for the Assets. As such, no Auction was conducted.

         PLEASE TAKE FURTHER NOTICE that the Stalking Horse Purchaser is deemed to

be the Successful Bidder for the Assets.

         PLEASE TAKE FURTHER NOTICE that the Debtors will seek entry of an order

approving the Sale at the Sale Hearing, which is scheduled to be held telephonically on March 30,

2020 at 1:00 p.m. (ET) before the Honorable John T. Dorsey. Parties wishing to participate in the

Sale Hearing must make arrangements through CourtCall (866-582-6878) in advance of the

hearing.




72903060.1
             Case 20-10166-JTD   Doc 516    Filed 03/27/20    Page 3 of 3




 Dated: March 27, 2020                     Respectfully submitted,
        Wilmington, Delaware
                                           POLSINELLI PC

                                           /s/ Christopher A. Ward
                                           Christopher A. Ward (Del. Bar No. 3877)
                                           222 Delaware Avenue, Suite 1101
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 252-0920
                                           Facsimile: (302) 252-0921
                                           cward@polsinelli.com

                                           -and-

                                           Liz Boydston (Admitted Pro Hac Vice)
                                           2950 N. Harwood, Suite 2100
                                           Dallas, TX 75201
                                           Telephone: (214) 661-5557
                                           lboydston@polsinelli.com

                                           Counsel to the Debtors and Debtors in
                                           Possession




72903060.1
